Per Curiam.

The only point in this case is, whether the delay was such as to authorize the defendant below to consider the cause discontinued: and we think, under the circumstances stated in the case, that it was not. The defendant *497waited until the justice and plaintiff both arrived, and was apprized by the justice that he was about calling the parties. The defendant, therefore, wilfully absented himself after he knew that the trial was to take place: he must, therefore, be considered as having voluntarily abandoned his cause. (12 Johns. Rep. 217.) Had he gone away before the plaintiff appeared, and under an impression that the cause would not be called, the delay, perhaps, was such, as might now entitle him to relief; but the circumstances under which he withdrew destroy all ground of complaint. The judgment must accordingly be affirmed.
Judgment affirmed.